United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND
STATIONS, Colts Neck, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-773
Issued: March 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2012 appellant, through his attorney, filed a timely appeal of a
November 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than eight percent impairment of his right lower
extremity for which he has received a schedule award.
On appeal, counsel argued that there was an unresolved conflict of medical opinion
evidence between OWCP’s medical adviser and appellant’s physician, Dr. David Weiss, an
osteopath.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. Appellant filed a traumatic
injury claim alleging that on October 21, 1999 he experienced a sharp pain in his lower back
while driving in the performance of duty. His x-rays of October 27, 1999 demonstrated an
apparent spondylolisthesis at L5-S1. OWCP accepted appellant’s claim for aggravation of
preexisting spondylolisthesis and preexisting spondylosis on November 8, 1999. Appellant
underwent a magnetic resonance imaging (MRI) scan on November 17, 1999 which
demonstrated a minimal disc bulge at T12-L1 with no evidence of a herniated disc or spinal
stenosis. Electrodiagnostic studies on December 20, 1999 of the right lower extremity including
nerve conduction studies and an electromyogram (EMG) were normal. OWCP authorized an
anterior lumbar interbody fusion and posterior lumbar fusion with reduction of spondylolisthesis
on February 2, 2000. On April 17, 2000 appellant underwent an anterior lumbar discectomy at
L5-S1, anterior lumbar interbody fusion and body bone cage fixation due to lumbar
spondylolisthesis at L5-S1, lumbar spinal stenosis, spondylosis L5-S1 and degenerative disc
disease L5-S1. An MRI scan on March 24, 2003 demonstrated a herniated disc at L3-4 on the
left and L4-5 on the right. Appellant had some scar tissue posterior to the L5-S1 fusion, but no
significant spinal stenosis.
Appellant requested a schedule award on September 15, 2004. In support, he submitted a
report dated May 24, 2004 from Dr. Weiss applying the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment2 and determining that appellant
had 37 percent impairment of the right lower extremity. OWCP’s medical adviser reviewed the
record and found 32 percent impairment of the right lower extremity. Due to the disagreement
between these physicians, OWCP found a conflict and referred appellant to Dr. Ian Fries, a
Board-certified orthopedic surgeon, who determined that appellant had 11 percent impairment.
Due to a mathematical error in Dr. Fries’ calculations, a new OWCP medical adviser reduced the
impairment rating to eight percent. On August 2, 2007 appellant underwent electrodiagnostic
studies which were read as normal with no evidence of a lumbosacral motor radiculopathy on
either side. By decision dated July 10, 2008, OWCP granted appellant a schedule award for
eight percent impairment of the right lower extremity. Appellant underwent an MRI scan on
August 12, 2008 which demonstrated the posterior transpedicular spinal fusion at L5-S1 with no
gross disc extrusion or evidence of central spinal stenosis. The MRI scan demonstrated
multilevel degenerative changes and facet joint arthropathy. OWCP’s hearing representative
affirmed this decision on February 24, 2009. Appellant appealed to the Board and in its decision
and order dated March 16, 2010,3 the Board found that at the time of Dr. Fries report there was
no conflict of medical opinion evidence. The Board remanded the case for additional
development of the medical evidence from Dr. Weiss and the original medical adviser. The facts
and circumstances of the case as set out in the Board’s prior decision are adopted herein by
reference.

2

A.M.A., Guides (5th ed. 2001).

3

Docket No. 09-1561 (issued March 16, 2010).

2

Following the Board’s decision, OWCP requested additional medical evidence from
Dr. Weiss on April 30, 2010 based on the sixth edition of the A.M.A., Guides.4 On June 25,
2010 Dr. Weiss updated a report dated September 27, 2006. He did not reexamine appellant.
Dr. Weiss repeated his findings of intermittent low back pain and stiffness with numbness and
tingling in the right lower extremity down to the calf. He repeated appellant reported radicular
pain. On physical examination, Dr. Weiss described a persistent right lower extremity list. He
also found that that sitting root sign was positive on the right at 35 degrees above the horizontal
producing radicular pain down the right lower extremity and on the left at 45 degrees producing
complaints of pain into the left gluteal region. On the right, straight leg raising was also positive
producing radicular pain down the right lower extremity. Dr. Weiss found some loss of strength
on manual muscle testing in the hip flexors and gastrocnemius. He reported a perceived sensory
deficit over L4, L5 and S1 dermatomes involving the right lower extremity. Dr. Weiss found
that appellant’s circumferential gastrocnemius was one centimeter less on the right than left. He
applied the sixth edition of the A.M.A., Guides and found that appellant had a class 1 sensory
deficit of the right L4 nerve foot, one percent impairment. Dr. Weiss found a class 2 Functional
History (GMFH) as appellant could not perform gainful employment and a class 2 Clinical
Studies (GMCS) factor based on appellant’s MRI scan. After applying the appropriate formula,
he determined that appellant had two percent impairment of the right lower extremity. Dr. Weiss
also determined that appellant had four percent impairment due to class 1 sensory deficits of the
right L5 and S1 nerve roots with similar functional history and clinical studies grades resulting in
nine percent impairment. He found a class 1 IV/V motor strength deficit of the right
gastrocnemius or 9 percent impairment with a net adjustment of 2 resulting in 13 percent
impairment. Dr. Weiss also found a class 2 III/IV motor strength deficit of the right hip flexors
or 14 percent impairment. He concluded that appellant’s combined right lower extremity
impairment was 33 percent.
OWCP referred Dr. Weiss’ updated calculations to OWCP’s medical adviser on
July 21, 2010. Dr. Henry J. Magliato, a Board-certified orthopedic surgeon, reviewed Dr. Weiss’
ratings and stated that based on the August 12, 2008 MRI scan there was no evidence of disc
extrusion, spinal stenosis or dural or nerve root compression. He found that the 33 percent right
lower extremity radiculopathy was not supported by the MRI scan which was performed after
Dr. Weiss’ original findings.
OWCP referred appellant for a second opinion evaluation with Dr. Aldo Iulo, a Boardcertified orthopedic surgeon, on August 25, 2010. In a report dated August 25, 2010, Dr. Iulo
found that appellant had no obvious atrophy of the muscles of the lower extremities with
symmetrical reflexes. He found normal muscle strength. Appellant stated that he had decreased
sensation to touch and pinprick in a stocking distribution. Dr. Iulo diagnosed lumbar
spondylolisthesis and lumbar degenerative spondylosis with right sciatica and a one level spine
fusion at L5-S1. He found hypesthesia in the L5 and S1 distribution with a nonanatomical
functional component. Dr. Iulo applied the sixth edition of the A.M.A., Guides and found that
appellant had sciatica with mild problems based on the sensory deficit with subjective sciatic
pain, class 1 for mild sensory deficit and grade B with a residual permanency of three percent of

4

A.M.A., Guides (6th ed. 2009).

3

the right lower extremity.5 He found that appellant had reached maximum medical
improvement. Dr. Iulo found that appellant had a grade 1 impairment of the sciatic nerve, class 1
with functional history adjustment of 1, clinical studies adjustment of 1 and grade B resulting in
a lower extremity rating of three percent.
Dr. Magliato reviewed this report on October 12, 2010 and found that a mild sensory
deficit in the right L5-S1 distribution with a nonantomical functional component. He found a
four percent lower extremity impairment due to the lack of grade modifiers rather than three
percent. Dr. Magliato opined that appellant had four percent impairment of the right lower
extremity and reached maximum medical improvement on September 12, 2002.
By decision dated October 29, 2010, OWCP denied appellant’s claim for an additional
schedule award on the grounds that the medical evidence did not establish more than eight
percent impairment of his right lower extremity for which he had received a schedule award.
Counsel requested a hearing. He changed this request to a review of the written record on
December 6, 2010.
By decision dated March 8, 2011, the Branch of Hearings and Review vacated the
October 29, 2010 decision and remanded for Dr. Iulo to provide the calculations with grade
modifiers in accordance with the A.M.A., Guides.
In a report dated May 13, 2011, Dr. Iulo stated that the peripheral nerve impairment was
to the sciatic nerve, grade 1, class 1. He stated that the functional history adjustment was 1 and
that the clinical studies adjustment was 0. Dr. Iulo concluded that the grade was B with the final
impairment of three percent of the right lower extremity. Dr. Magliato reviewed this report on
May 23, 2011 and noted that Dr. Iulo found appellant had a class 1, grade 1 peripheral nerve
impairment of the sciatic nerve or grade C impairment of four percent.6 Dr. Iulo then used
functional history modifier of 1 and clinical studies modifier of 0 and did not use the Physical
Examination (GMPE) modifier as this was used to determine the appropriate nerve. Applying
the formula under the A.M.A., Guides, appellant had a net adjustment of negative one or three
percent impairment of the right lower extremity.
By decision dated June 13, 2011, OWCP denied appellant’s claim for an additional
schedule award.
Counsel requested a before an OWCP hearing representative. He alleged a conflict
between Dr. Weiss and Dr. Iulo. In a report dated October 10, 2011, Dr. Weiss reviewed the
medical evidence in the file and disagreed with Dr. Iulo’s application of the grade modifiers. He
stated that he believed his updated impairment rating of June 25, 2010 was appropriate noting
that Dr. Iulo did not use Semmes Weinstein Monofilament testing.
By decision dated November 23, 2011, OWCP’s hearing representative found that
Dr. Iulo’s report was entitled to the weight of the medical evidence and established that appellant
5

A.M.A., Guides 533.

6

Id. at 535, Table 16-12.

4

had no more than eight percent impairment of his right lower extremity for which he had
received a schedule award.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.9
The peripheral nerve rating process of the A.M.A., Guides requires that the physician
identify the specific nerve, grade the sensory and motor deficit using Table 16-11 and use Table
16-12 to define the impairment. The examiner is then to adjust the impairment using the
functional history and clinical studies only.10
ANALYSIS
The Board finds that the weight of the medical evidence establishes that appellant has no
more than eight percent impairment of his right lower extremity for which he has received a
schedule award. The Board originally remanded this case for Dr. Weiss to provide an update of
his medical report based on the sixth edition of the A.M.A., Guides. Dr. Weiss did so on
June 25, 2011 finding that appellant had 33 percent impairment of his right lower extremity due
to sensory and motor deficits of peripheral nerves. Following his most recent examination of
appellant on September 27, 2006, appellant underwent an MRI scan on August 12, 2008 which
demonstrated the posterior transpedicular spinal fusion at L5-S1 with no gross disc extrusion or
evidence of central spinal stenosis. The MRI scan demonstrated multilevel degenerative changes
and facet joint arthropathy. Dr. Magliato opined that this MRI scan demonstrated no evidence of
disc extrusion, spinal stenosis or dural or nerve root compression. He found that the 33 percent
right lower extremity radiculopathy was not supported by the MRI scan.
As Dr. Weiss had not reviewed the most recent diagnostic studies in formulating his
updated impairment rating, OWCP properly referred appellant to a second opinion physician to
7

5 U.S.C. §§ 8101-8193, 8107.

8

20 C.F.R. § 10.404.

9

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
10

A.M.A., Guides, 533, Peripheral Nerve Rating Process.

5

determine his impairment based on examination and all the diagnostic studies. Dr. Iulo
examined appellant on August 25, 2010 and found normal muscle strength. However, appellant
demonstrated hypesthesia in the L5 and S1 distribution with a nonanatomical functional
component. Dr. Iulo applied the sixth edition of the A.M.A., Guides, identifying the sciatic
nerve in Table 16-1211 and classifying the severity of the impairment as mild in accordance with
Table 16-11.12 He properly found that a mild impairment correlated to a class 1 grade C or four
percent impairment of the sciatic nerve.13 Dr. Iulo found that appellant had a functional history
adjustment of 1 due to a mild problem with gait,14 clinical studies adjustment of 0 due to the
normal electrodiagnostic studies on December 20, 1999 and August 2, 2007. He applied the net
adjustment formula, which is grade modifier for functional history minus class of diagnosis plus
grade modifier for clinical studies minus class of diagnosis to reach (1-1) + (0-1) or -1, reducing
the severity grade to B resulting in a lower extremity rating of three percent.15
Following Dr. Iulo’s reports, Dr. Weiss disagreed with his conclusions and opined that
his own rating of 33 percent was correct. The Board finds that this report while expressing
disagreement is not based on a new physical examination. It is based on a physical examination
from May 24, 2004. Dr. Weiss’ May 24, 2004 physical examination findings constitute stale
medical evidence and cannot create a conflict with Dr. Iulo’s examination which is more recent
by four years.16 The Board finds that there is no unresolved conflict and that appellant has no
more than eight percent impairment of his right lower extremity for which he has received a
schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than eight percent impairment of his right
lower extremity for which he received a schedule award.

11

Id. at 535 Table 16-12.

12

Id. at 533, Table 16-11.

13

Supra note 11.

14

Id. at 516, Table 16-6.

15

Id. at 521 (GMFH -- CDX) + (GMCS -- CDX). The A.M.A., Guides provide that physical examination
adjustment is not reconsidered in rating peripheral nerves. A.M.A., Guides 533.
16

See H.C., Docket No. 11-1407 (issued May 11, 2012) (Finding that Dr. Weiss did not reexamine appellant and
based his physical findings on a 2004 examination such that his report constituted stale medical evidence and did not
create a conflict of medical opinion evidence).

6

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 29, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Concurring Opinion: Judge Haynes
I concur with the holding in this appeal.
This separate opinion concerns the difficulties created by medical reports such as the one
by Dr.Weiss, presented by appellant, in this appeal. The report in question is dated
September 27, 2006 and June 25, 2010. There is no advantage for appellant or the finder of fact
in this confused presentation of relevant fact and opinion evidence. The values of clarity,
simplicity and efficiency are always better served if a medical report is dated to reflect the time it
was complete and contains clear references to other evidence as needed.
Appellant could have presented OWCP and the Board with an addendum or a
supplemental report to augment the earlier findings of Dr. Weiss. In its current form, the report
must confuse and delay the careful reader who must parse the text by date. The hurried or
inattentive reader may be entirely misinformed.17 Evidence presented in this format is less clear
and all parties suffer for that reason.
Recent Board precedent shows that this OWCP has found “date-blended” or “composite”
reports to be unpersuasive.18 It is difficult to imagine circumstances where a report offering
17

On page four of his seven-page report, Dr. Weiss notes that, for background, he reviewed only his own report
dated May 24, 2004. As the majority opinion notes, there is other relevant diagnostic evidence in the file which was
apparently not part of the consideration he gave to appellant’s permanent impairment rating in 2010.
18

P.S. Docket No. 12-649 (issued February 14, 2013); J.C. Docket No. 11-241 (issued September 22, 2011).

7

opinions reached in 2010, based on a physical examination in 2006, referring to a background
report created in 2004, could hold serious probative value. Clearly identified, separate reports,
with appropriate references are always preferable.
A new opinion which relies on significantly older evidence does not revive stale evidence
with a collection of recent and less recent dates.

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

